Per Curiam.
This action was commenced by Joseph Duteau against George M. Godfrey and Lee Melleur, to recover $1,263, less $186.20 paid, for services rendered by the *208plaintiff to the defendants from May, 1904, to July 11, 1905, as their housekeeper and cook, and also in caring for and nursing the defendant Godfrey at times when he was not in a condition to care for himself. The defendants, after denying the allegations of the complaint, alleged that, in May, 1904, the plaintiff, being unable to do hard manual labor, offered to do the housework and cooking for the defendant Godfrey for his lodging and board; that his offer was accepted; that in July, 1904, the defendant Melleur went to live with plaintiff and Godfrey under this arrangement, and that the defendants were not indebted to the plaintiff in any sum whatever. Prior to trial the defendant Godfrey died, and his administrator having been substituted as a party defendant, amended pleadings were filed, raising the same issues, with the additional allegation made by the administrator that Godfrey during his lifetime had loaned $185.20 to the plaintiff, no part of which had been paid, and for which he asked judgment. The trial judge made findings upon which judgment was entered in favor of the plaintiff against both defendants for $397.57 and costs. The defendants have appealed.
No question of law is raised on this appeal, appellants’ controlling contention being that the findings and judgment are not supported by the evidence. We have repeatedly said that, when a trial judge has tried an issue of fact, has seen the witnesses, heard them testify, has been in a position to pass upon their credibility, and has on conflicting evidence made findings of fact, this court will not, on a trial de novo, disturb such findings, unless they are clearly unsupported by the weight of competent evidence. Having carefully read the entire record, we have concluded that the evidence, although conflicting, is amply sufficient to sustain each and all of the findings made, and the judgment entered thereon.
The judgment is affirmed.